Stone, J.,
filed the following dissenting opinion :
If the fourteenth amendment to the Constitution of the-United States means anything, it means that there shall not be in any State one law applying to the white race- and another and different one applying to the black; more especially does this apply to criminal laws.
The Bastardy Law of Maryland, a very old law, by its. terms applies exclusively to the whites, and is, in my opinion, in direct contro.version of that amendment.
My first impression was that the only effect of the-amendment was to strike out the word ‘'white” from the law, and leave it otherwise intact, applying to white and black equally.-
But that law is in fact a criminal law, and such laws-will not be extended by implication. The passage of the amendment will not extend a criminal law to embrace a class or race not before embraced in its terms. The whole law must therefore fall.
(Piled 22nd June, 1887.)